7 A.3d 1027 (2010)
In re Peter W. DIGIOVANNI, Respondent.
No. 10-BG-893.
District of Columbia Court of Appeals.
Filed November 12, 2010.
Before REID, Associate Judge, TERRY and KING, Senior Judges.

ORDER
PER CURIAM
On consideration of the certified order of the Supreme Court of Pennsylvania, see In re DiGiovanni, 1468 Disc. Dkt. 3 (Pa. May 28, 2009), this court's August 9, 2010, order suspending respondent pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file either a response to this court's order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Peter W. DiGiovanni, Esquire, is hereby suspended from the practice of law in the District of Columbia for a period of one year and one day with a fitness requirement. See In re Neeb, 964 A.2d 1278 (D.C.2009) (imposition of a fitness requirement is identical reciprocal discipline for suspensions over one year imposed by the state of Pennsylvania); and In re Fuller, 930 A.2d 194, 198 (D.C. 2007) and In re Willingham, 900 A.2d 165 (D.C.2006) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate). It is
*1028 FURTHER ORDERED that for purposes of reinstatement respondent's suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).